Citation Nr: 1809355	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea syndrome

2. Entitlement to service connection for limb movement disorder (also claimed as restless leg syndrome).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, C.M.




ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1980 to January 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida. 

The Veteran testified before the undersigned Veterans' Law Judge at a travel board hearing in March 2017. A transcript of this hearing has been associated with the record. 


FINDINGS OF FACT

1. The Veteran was diagnosed with mild to moderate obstructive sleep apnea syndrome and moderate periodic limb movement disorder syndrome based on an overnight sleep study conducted at Flagler Hospital on July 27, 2010, approximately six months following his discharge from service. 

2. The Veteran and his wife have provided admissible and believable statements regarding his sleep symptomatology during service, including excessive snoring, cessation of breathing during sleep, headaches in the morning, kicking movements, restlessness, and leg cramps. At the March 2017 hearing, the Veteran testified that he attempted to obtain a sleep study prior to his retirement from active duty service; however, he was relocating to Florida at the time. He sought treatment from a physician at Walter Reed National Medical Center, where the physician recommended that he receive a sleep study upon relocation in Florida.  The record reflects a January 2014 statement, provided by a VA doctor from Walter Reed National Medical Center, confirmed that the Veteran's lay statements; that he complained of a number of problems with sleep restfulness and snoring. While the provider offered to conduct a sleep study, the Veteran expressed that he was relocating to Florida soon upon retirement. The VA doctor certified that he recommended the Veteran obtain a sleep study prior to retirement. (See January 2014 Third Party Correspondence). 

3. The Veteran submitted written Statements in Support of the Claim on August 2010 and June 2014 providing that he then attempted to obtain a sleep study while in-service for both conditions at Jacksonville, Florida Naval Hospital; however, clinicians would not perform the sleep study due to close proximity of his retirement from active duty. 

4. The examiner who conducted the sleep study provided a positive nexus opinion in May 2017, stating that the Veteran's obstructive sleep apnea and restless leg syndrome are as most likely caused by or a result of repeated emotional stress and occupational exposures of his military occupation. Specifically, behavior changes resulting in poor sleep habits as a result of repeated physical and emotional stress likely led to the Veteran's sleep apnea and restless leg syndromes.  The objective medical evidence corroborates this opinion. Treatment notes submitted in May 2017 include an examiner's notation that that it is highly likely that the patient's obstructive sleep apnea was present for many years prior to his initial control night polysomnogram. (See May 2017 MTR pg. 3).  

5. The Board acknowledges the negative nexus statement provided by VA examiner in January 2014. However, it is clear that the examiner did not have an opportunity to review the July 2010 sleep study since the basis of the negative opinion was that a sleep study was necessary. 

6. Resolving any doubt in favor of the Veteran, the evidence is at least in equipoise in showing that the Veteran's sleep apnea and limb movement disorder as likely as not had their clinical onset in service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea and moderate periodic limb movement disorder syndrome are met. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.303, 3.309 (2017).


ORDER

Service connection for sleep apnea and moderate periodic limb movement disorder syndrome is granted. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


